IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-77,009


                           EX PARTE IRENO S. YBARRA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 899100-A IN THE 174TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine and sentenced to eighteen years’ imprisonment. He did not appeal his conviction.

        Applicant contends, inter alia, that his guilty plea entered pursuant to a plea agreement was

involuntary because he was misinformed about the correct punishment range for the amount of

cocaine he possessed. The trial court finds the claim to have merit, stating, “Based on the affirmative

(albeit inadvertent) misinformation the applicant received regarding the true weight of the controlled

substance he possessed and the range of punishment he could have faced had he taken the case to
                                                                                                    -2-

trial, the applicant’s plea was not knowingly and voluntarily entered.” The trial court finds that

Applicant is entitled to relief in the form of a new trial, and this Court agrees. See Ex parte Morrow,

952 S.W.2d 530, 534-5 (Tex. Crim. App. 1997).

       Relief is granted. The judgment in Cause No. 899100 in the 174th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 27, 2013
Do not publish